TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 12, 2019



                                     NO. 03-17-00128-CR


                                 Barbara Galindo, Appellant

                                                v.

                                 The State of Texas, Appellee


            APPEAL FROM THE 33RD DISTRICT COURT OF LLANO COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND KELLY
                   AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the judgments of conviction entered by the district court.         Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgments of conviction. Therefore, the Court affirms the district court’s

judgments of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.